MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                         FILED
      regarded as precedent or cited before any                                Jun 16 2020, 9:51 am
      court except for the purpose of establishing
                                                                                    CLERK
      the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                                   Court of Appeals
      estoppel, or the law of the case.                                              and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      R. Patrick Magrath                                       Tiffany A. McCoy
      Madison, Indiana                                         Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jared R. Mains,                                          June 16, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-144
              v.                                               Appeal from the Ripley Circuit
                                                               Court
      State of Indiana,                                        The Honorable Jeffrey Sharp,
      Appellee-Plaintiff.                                      Special Judge
                                                               Trial Court Cause No.
                                                               69C01-1803-F5-13



      Tavitas, Judge.


                                             Case Summary
[1]   Jared Mains appeals his sentence, entered pursuant to his guilty plea, for battery

      on a pregnant woman, a Level 5 felony; possession of methamphetamine, a



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020                       Page 1 of 10
      Level 6 felony; failure to appear, a Level 6 felony; and for being a habitual

      offender. We affirm.


                                                     Issue
[2]   The sole issue is whether Mains’ sentence is inappropriate in light of the nature

      of his offenses and his character.


                                                     Facts
[3]   On March 6, 2018, Indiana State Police Trooper Nicholas Albrecht and

      Versailles Town Marshal Joe Mann were dispatched to the scene of a domestic

      disturbance in Ripley County. When Trooper Albrecht and Marshal Mann

      arrived, they saw Mains exit the house. Trooper Albrecht approached Mains

      and asked Mains why the police were summoned. Mains denied that there was

      any domestic disturbance. Trooper Albrecht instructed Mains to stand in a

      designated area, but Mains walked away from the officers. Despite Trooper

      Albrecht’s repeated orders that Mains should stop, Mains continued to walk

      away from the officers. Trooper Albrecht handcuffed Mains, who remained

      outside the house with Marshal Mann.


[4]   Trooper Albrecht entered the house and spoke with Mains’ girlfriend, Miranda

      Teeters. Teeters was crying, and Trooper Albrecht observed red marks on her

      neck. Teeters reported that, during an argument, Mains stood behind Teeters

      and applied pressure to her throat with his forearm, causing Teeters to suffer




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020   Page 2 of 10
      pain and extremely restricted breathing. Teeters also advised that she was

      pregnant and that she had just informed Mains of the pregnancy. 1


[5]   A search of Mains’ person pursuant to his arrest revealed four Clonazepam

      pills, a Schedule IV controlled substance; a cut straw with a white powder

      residue; and three baggies of a crystalline substance, later identified as

      methamphetamine. Mains was placed in a police vehicle, where he shouted

      and kicked the cage and ignored multiple orders to stop. Mains was then

      transported to the jail, where he refused to exit the police vehicle. Trooper

      Albrecht and Marshal Mann had to pull Mains from the vehicle and, when

      Mains refused to walk, Mains was carried into the jail.


[6]   On March 6, 2018, the State charged Mains with battery on a pregnant woman,

      a Level 5 felony; strangulation, a Level 6 felony; possession of

      methamphetamine, a Level 6 felony; possession of a legend drug, a Level 6

      felony; domestic battery, a class A misdemeanor; possession of a controlled

      substance, a Class A misdemeanor; and resisting law enforcement, a Class A

      misdemeanor.



[7]   On April 24, 2019, Mains and the State tendered a plea agreement to the trial

      court. The trial court scheduled a plea hearing for August 7, 2019; however, on




      1
          At the time of the incident, Teeters was three months into her pregnancy.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020     Page 3 of 10
      that date, Mains failed to appear, and the trial court issued a failure to appear

      warrant for Mains’ arrest. On August 9, 2019, and August 13, 2019,

      respectively, the State charged Mains with failing to appear, a Level 6 felony,

      and with being a habitual offender.


[8]   On November 13, 2019, Mains pleaded guilty, pursuant to a written plea

      agreement, to: Count I, battery resulting in injury to a pregnant woman, a Level

      5 felony; Count III, possession of methamphetamine, a Level 6 felony; Count

      VIII, failure to appear, a Level 6 felony; and being a habitual offender. The

      plea agreement provided for: (1) a suspended six-year sentence on Count I; (2) a

      suspended two and one-half-year sentence on Count III; (3) sentencing to be left

      to the trial court’s discretion regarding Count VIII and the habitual offender

      count; and (4) the sentences on all four counts to be served consecutively.


[9]   On December 4, 2019, the trial court conducted Mains’ sentencing hearing.

      The trial court identified the following aggravating factors: (1) Mains’ prior

      criminal history, including four separate violations of probation; (2) Mains

      committed the instant offenses while he was on probation; (3) Mains’ high

      likelihood to reoffend; and (4) Mains’ poor character as revealed by his

      inaction 2 with respect to the Department of Child Services’ (“DCS”) case plan

      for his child with Teeters and his “lack of respect for authority and rules.”

      Conf. App. Vol. II p. 138. As mitigating factors, the trial court identified: (1)



      2
        The trial court acknowledged that “incarceration has limited [Mains’] ability to participate in services
      offered by DCS, however, even when Defendant was not incarcerated and was able to do so, he did not.”
      Conf. App. Vol. II p. 138.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020                      Page 4 of 10
       Mains’ entry of a guilty plea and acceptance of responsibility, offset by the

       considerable sentencing benefit conferred upon Mains from suspended

       sentences on two of four counts; and (2) Mains’ expression of remorse and his

       growth due to becoming a father, offset by Mains’ inaction as to the DCS case

       plan.


[10]   The trial court imposed the following consecutive sentences: Count I, six years,

       suspended to probation; Count III, two and one-half years suspended to

       probation; Count VIII, one and one-half years executed; and four years

       executed for being a habitual offender. Thus, the trial court imposed an

       aggregate sentence of fourteen years with five and one-half years executed, and

       the remainder suspended to probation. Mains now appeals.


                                                   Analysis
[11]   Mains argues that his five and one-half-year executed sentence is inappropriate

       in light of the nature of his offenses and his character because “[n]othing in the

       nature of Mains’ criminal actions warranted imposition of a lengthy executed

       sentence[,]” and Mains has engaged in “substantial rehabilitative processes[.]”

       Mains’ Br. pp. 10, 12. As Mains argues in his brief:


               While the conduct that Mains admitted to committing was
               upsetting, it did not exceed the statutory elements of the offense.
               Mains admitted to battering the pregnant mother of his child,
               however there was no evidence that the victim was permanently
               injured or that Mains had any intention of injuring her. Mains
               admitted to possession of methamphetamine. There was no
               evidence that he possessed an excessive quantity or had acquired
               the methamphetamine for anything other than personal use.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020   Page 5 of 10
               Mains [ ] admitted to felony failure to appear. Mains did not
               show up for his [ ] sentencing hearing. There was no evidence
               that he concealed himself or otherwise attempted to avoid the
               jurisdiction of the trial court.
Id. at 12.


[12]   Indiana Appellate Rule 7(B) provides that this Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, we

       find that the sentence “is inappropriate in light of the nature of the offense and

       the character of the offender.” The defendant must persuade us that his or her

       sentence is inappropriate. Wilson v. State, 966 N.E.2d 1259, 1266 (Ind. Ct. App.

       2012) (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)), trans. denied.


[13]   In Indiana, trial courts can tailor an appropriate sentence to the circumstances

       presented; and the trial court’s judgment receives “considerable deference.”

       Sanders v. State, 71 N.E.3d 839, 844 (Ind. 2017) (quoting Cardwell v. State, 895
N.E.2d 1219, 1222 (Ind. 2008)). In conducting our review, we do not look to

       see whether the defendant’s sentence is appropriate or “if another sentence

       might be more appropriate; rather, the question is whether the sentence

       imposed is inappropriate.” Sanders, 71 N.E.3d at 844 (citing King v. State, 894
N.E.2d 265, 268 (Ind. Ct. App. 2008)).


[14]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the legislature has selected as an appropriate sentence for the

       crime committed. Childress, 848 N.E.2d at 1081. As to Mains’ Level 5 felony

       conviction, the sentencing range for a Level 5 felony is between one and six


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020   Page 6 of 10
       years, with an advisory sentence of three years. See Ind. Code § 35-50-2-6.

       Here, as required by the plea agreement, the trial court imposed a maximum,

       six-year suspended sentence. Regarding Mains’ two Level 6 felony convictions,

       the sentencing range for a Level 6 felony is between six months and two and

       one-half years, with an advisory sentence of one year. See I.C. § 35-50-2-7. The

       trial court here imposed a maximum, two and one-half-year suspended sentence

       as required by the plea agreement and a one and one-half year executed

       sentence. As to Mains’ habitual offender enhancement, Indiana Code Section

       35-50-2-8(i) provides: “The court shall sentence a person found to be a habitual

       offender to an additional fixed term that is between: . . . two (2) years and six

       (6) years, for a person convicted of a Level 5 or Level 6 felony.” The trial court

       imposed a four-year habitual offender enhancement.


[15]   Pursuant to the plea agreement, Mains was sentenced to maximum, suspended

       sentences—totaling eight and one-half years—on two of the four counts. As to

       the remaining counts, regarding which sentencing was left to the trial court’s

       discretion, Mains faced a maximum sentence of eight and one-half years

       executed; however, the trial court imposed a five and one-half-year executed

       sentence.


[16]   Our analysis of the “nature of the offense” requires us to look at the extent and

       depravity of the offense rather than comparing the instant facts to other cases.

       Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002). The nature of Mains’

       various offenses is as follows. On the day that Mains learned Teeter was

       pregnant with his child, Mains stood behind Teeter, wrapped his forearm


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020   Page 7 of 10
       around Teeter’s throat, and squeezed until Teeter could not breathe. Teeter

       suffered pain and developed red markings on her neck as a result. When the

       police responded, Mains walked away; ignored direct commands; shouted and

       kicked; and possessed three baggies of methamphetamine. At the jail, Mains

       refused to leave the police vehicle, which required the officers to pull him from

       the police vehicle and carry him into the jail. Subsequently, the State offered,

       and Mains accepted, a favorable plea agreement; however, Mains failed to

       appear for his plea hearing. The trial court had to issue an arrest warrant to

       secure Main’s presence in court for sentencing.


[17]   Although Mains contends that the facts show nothing more than the basic

       elements of his various offense, we cannot agree, particularly as to Mains’

       conviction for battery against a pregnant woman, a Level 5 felony, for which

       Mains received a suspended sentence. Indiana Code Section 35-42-2-1(g)(3)

       provides that “a person who knowingly or intentionally: . . . touches another

       person in a rude, insolent, or angry manner” “result[ing] in bodily injury to a

       pregnant woman if the person knew of the pregnancy[,]” commits battery on a

       pregnant woman, a Level 5 felony. In the State’s probable cause affidavit,

       Trooper Albrecht averred that, after Teeter described the way Mains choked

       her, Trooper Albrecht asked: “if it was like a rear naked choke, and [Teeter]

       advised yes.” Conf. App. Vol. II p. 33; see also Conf. Tr. Vol. II p. 36 (State’s

       factual basis). “The rear naked choke is a submission hold used in mixed

       martial arts [combat] that cuts off the flow of blood to the brain. If applied

       correctly, it will force the opponent to submit. If they do not submit, they will



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020   Page 8 of 10
       pass out within a matter of seconds.” https://www.mma-training.com/rear-

       naked-choke/ (last visited June 5, 2020). “The technique involves wrapping

       one arm around the opponent[’s] neck so that the inside of your elbow is placed

       against his throat[.]” Id. The record, thus, reveals that Mains committed an act

       of uncommon viciousness against Teeter. Mains’ claim fails.


[18]   Review of the character of an offender requires us to consider the defendant’s

       background, criminal history, age, and remorse. See James v. State, 868 N.E.2d
543, 548-49 (Ind. Ct. App. 2007). “The significance of a criminal history in

       assessing a defendant’s character is based on the gravity, nature, and number of

       prior offenses in relation to the current offense.” Boling v. State, 982 N.E.2d
1055, 1060 (Ind. Ct. App. 2013). Even a minor criminal history is a poor

       reflection of a defendant’s character. Moss v. State, 13 N.E.3d 440, 448 (Ind. Ct.

       App. 2014).


[19]   Although Mains has no juvenile criminal record, Mains—who was twenty-four

       years old at the time of sentencing—has amassed a significant criminal history

       since his first criminal conviction at eighteen years of age. According to the

       presentence investigation report (“PSI”), Mains has prior convictions for

       possession of a Schedule I, II, III, or IV controlled substance, a class D felony

       (2014); obtaining a controlled substance by fraud or deceit, class D felonies

       (2014, 2015); visiting a common nuisance, a Class B misdemeanor (2015);

       possession of marijuana, a Class B misdemeanor (2016); invasion of privacy by

       violating a protective order issued to prevent domestic violence, a Class A

       misdemeanor (2018); and invasion of privacy and perjury, as Level 6 felonies


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020   Page 9 of 10
       (2019). Mains’ 2019 convictions for invasion of privacy and perjury pertain to

       his violation of the trial court’s no-contact order regarding Teeter and Mains’

       false in-court testimony that he had not contacted Teeter. Also, Mains has been

       granted probation on five occasions and has violated the terms of probation five

       times; Mains was on probation at the time of the instant offenses. It reflects

       poorly on Mains’ character that he remains undeterred from criminality, despite

       multiple contacts with the justice system and extensions of grace by the courts.


[20]   Further, Mains readily admits to having a longstanding substance abuse

       problem; however, Mains also concedes that he has failed to take full advantage

       of multiple court-ordered drug programs. See Mains’ Br. p. 13. The escalation

       of Mains’ crimes from drug activity to an act of extreme violence also reflects

       poorly on his character. Lastly, we are unpersuaded by Mains’ claim that “the

       birth of his child has . . . made him realize the need to make a change in his life

       for the better[,]” given that Mains did not visit or adhere to DCS’s case plan for

       the child when Mains could do so. See Mains’ Br. p. 13. Mains’ sentence is not

       inappropriate in light of the nature of his offenses and his character.


                                                 Conclusion
[21]   Mains’ sentence is not inappropriate. We affirm.


[22]   Affirmed.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-144| June 16, 2020   Page 10 of 10